Exhibit 10.2








































AMENDED AND RESTATED DELAWARE CITY
WEST LADDER RACK TERMINALING SERVICES
AGREEMENT

















































--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article 1
Definitions and Construction
1


Article 2
Term
9


Article 3
Terminaling; Ancillary Services
9


Article 4
Custody, Title and Risk of Loss
13


Article 5
Specification and Contamination
14


Article 6
Condition and Maintenance of the Terminal
15


Article 7
Inspection, Access and Audit Rights
16


Article 8
Scheduling
17


Article 9
[Intentionally Omitted]
17


Article 10
Additional Covenants
17


Article 11
Representations
19


Article 12
Insurance
20


Article 13
Force Majeure, Damage or Destruction
20


Article 14
Suspension of Refinery Operations
21


Article 15
Right of First Refusal
22


Article 16
Shutdown or Idling of Refinery
24


Article 17
Event of Default: Remedies Upon Event of Default
26


Article 18
Indemnification
27


Article 19
Limitation on Damages
29


Article 20
Confidentiality
29


Article 21
Choice of Law
30


Article 22
Assignment
30


Article 23
Notices
32


Article 24
No Waiver; Cumulative Remedies
33


Article 25
Nature of Transaction and, Relationship of Parties
33


Article 26
Arbitration Provision
33


Article 27
General
34













i

--------------------------------------------------------------------------------





Exhibit A
Ancillary Services Fees
 
Exhibit B
Product and Product Quality
 
Exhibit C
Nomination and Scheduling; Railcar Specifications
 
Exhibit D
Designated Refinery Assets
 
Exhibit E
Rail Spur Parcel
 





ii

--------------------------------------------------------------------------------






AMENDED AND RESTATED DELAWARE CITY WEST LADDER RACK TERMINALING SERVICES
AGREEMENT


This Amended and Restated Delaware City West Ladder Rack Terminaling Services
Agreement (this “Agreement”) is made and entered into this 2nd day of May, 2018
effective as of January 1, 2018 (the “Amendment Date”), by and between PBF
Holding Company LLC, a Delaware limited liability company (the “Company”), and
Delaware City Terminaling Company LLC, a Delaware limited liability company (as
successor to Delaware City Terminaling Company II LLC, the “Operator”) (each
referred to individually as a “Party” or collectively as the “Parties”).


WHEREAS, the Operator owns and operates a heavy crude oil unloading rack located
in Delaware City, Delaware (as described on Exhibit D to the Contribution
Agreement (as defined below), and together with existing or future modifications
or additions thereto, the (“Terminal”);


WHEREAS, the Parties are entering into this Agreement to provide for the rights
and obligations of the Parties with respect to the Terminal; and


WHEREAS, the Parties desire to record the terms and conditions upon which the
Operator shall provide terminaling services to the Company at the Terminal on a
non-exclusive basis and the Operator shall serve as operator of the Terminal and
bailee of all Products in the custody of the Operator and owned or held by the
Company or any of the Company Designees.


NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:


Article 1    Definitions and Construction.


Section 1.1 Definitions. For purposes of this Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below:


“Acquisition Proposal” has the meaning specified in Section 15.3(a).


“Adjustment” has the meaning specified in Section 3.6(a).


“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (a) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any Person and (c) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, the Company and
its subsidiaries (other than PBF Logistics LP and its subsidiaries), on the one
hand, and PBF Logistics LP and its subsidiaries (including the Operator), on the
other hand, shall not be considered Affiliates of each other.


“Aggregate Annual Shortfall Payments” has the meaning specified in Section 3.7.


1

--------------------------------------------------------------------------------







“Aggregate Excess Throughput Fees” has the meaning specified in Section 3.7.


“Agreement” has the meaning specified in the preamble to this document.


“Amendment Date” has the meaning specified in the preamble to this document.


“Ancillary Services” means the services to be provided by the Operator to the
Company at the Terminal that are set forth on Exhibit A, as well as any other
ancillary services requested in accordance with Section 3.4.


“Ancillary Services Fees” means, for any month during the Term, the fees set
forth on Exhibit A, to be paid by the Company pursuant to Section 3.4 during
that month for Ancillary Services.


“Applicable Law” means any applicable statute, law, regulation, Environmental
Law, ordinance, rule, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, or other
governmental restriction or any similar form of decision of, or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by, any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including all of the
terms and provisions of the applicable common law of such Governmental
Authority), as interpreted and enforced at the time in question.


“Arbitrable Dispute” means any and all disputes, controversies and other matters
in question between the Operator, on the one hand, and the Company, on the other
hand, arising under or in connection with this Agreement.


“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F and 1
atmospheric pressure.


“bpd” means barrels per day.


“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, State
of New Jersey or the State of Delaware.


“Capital Expenditure” means any expenditure incurred to acquire or upgrade a
fixed asset.


“Change in Law” has the meaning specified in Section 3.6(a).


“Change of Control” means PBF Energy Company LLC or any of its majority owned
direct or indirect subsidiaries ceases to control the general partner of PBF
Logistics LP.


“Claimant” has the meaning specified in Article 26.


“Commencement Date” means October 1, 2014.


“Company” has the meaning specified in the preamble to this Agreement.


2

--------------------------------------------------------------------------------







“Company Designee” means, collectively, each Person designated by the Company,
including any Person acting as an intermediator of all or any portion of the
Products or any third party.
“Company Indemnitees” has the meaning specified in Section 18.1.


“Company Inspectors” has the meaning specified in Section 7.1.


“Company's Share” means a number, expressed as a percentage, equal to the
quotient of (a) the greater of (i) the total Barrels throughput by the Company
and any Company Designee at the Terminal, in the aggregate, during the
sixth-month period preceding the date of determination or (ii) the Minimum
Throughput Commitment during such period, and (b) the total Barrels throughput
by all Persons at the Terminal during such period.


“Confidential Information” means all information, documents, records and data
(including this Agreement, except to the extent required to be made public in a
filing with the Securities and Exchange Commission or another Governmental
Authority or pursuant to the rules and regulations of any national securities
exchange) that a Party furnishes or otherwise discloses to the other Party
(including any such items furnished prior to the execution of this Agreement),
together with all analyses, compilations, studies, memoranda, notes or other
documents, records or data (in whatever form maintained, whether documentary,
computer or other electronic storage or otherwise) prepared by the receiving
Party which contain or otherwise reflect or are generated from such information,
documents, records and data; provided, however, that the term “Confidential
Information” does not include any information that (a) at the time of disclosure
or thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party without reliance on any Confidential Information or (c) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.


“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1, and ends on March 31, June 30, September 30 or December
31, respectively.


“Contract Year” means a year that commences on January 1 and ends on the last
day of December of such year, except that the initial Contract Year shall
commence on the Commencement Date and the final Contract Year shall end on the
last day of the Term.


“Contribution Agreement” means the Contribution Agreement, dated September 16,
2014, by and between PBF Energy Company LLC and PBF Logistics LP.


“control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.


“Defaulting Party” has the meaning specified in Section 17.2.


“Designated Refinery Assets” has the meaning specified in Section 16.1.




3

--------------------------------------------------------------------------------





“Disposition Notice” has the meaning specified in Section 15.3(a).


“Double Loop Agreement” means the Delaware City Terminaling Services Agreement
by and between Operator and the Company dated as of May 14, 2014.


“Double Loop Aggregate Excess Throughput Fees” has the meaning specified in
Section 3.7.


“Double Loop Aggregate Shortfall Payments” has the meaning specified in Section
3.7.


“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment, safety, and occupational health, including the
federal Comprehensive Environmental Response, Compensation, and Liability Act,
the Superfund Amendments Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Clean Water Act, the
Safe Drinking Water Act, the Hazardous Materials Transportation Act, OSHA, and
other similar federal, state or local health and safety, and environmental
conservation and protection laws, each as amended from time to time.


“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.


“ET” means the prevailing time in the Eastern Time zone.


“Event of Default” has the meaning specified in Section 17.1.


“Excess Throughput Fee” has the meaning specified in Section 3.2.


“First ROFR Acceptance Deadline” has the meaning specified in Section 15.3(a).


“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of a public enemy, wars, terrorism, blockades, insurrections,
riots, storms, floods, interruptions in the ability to have safe passage in
navigable waterways or rail lines, washouts, other interruptions caused by acts
of nature or the environment, arrests, the order of any court or Governmental
Authority claiming or having jurisdiction while the same is in force and effect,
civil disturbances, explosions, fires, leaks, releases, breakage, accident to
machinery, vessels, storage tanks or lines of pipe or rail lines, inability to
obtain or unavoidable delay in obtaining material or equipment, inability to
obtain or distribute Products, feedstocks, other products or materials necessary
for operation because of a failure of third-party pipelines or rail lines or any
other causes whether of the kind herein enumerated or otherwise not reasonably
within the control of the Party claiming suspension and which by the exercise of
commercially reasonable efforts such Party is unable to prevent or overcome;
provided, however, a Party's inability to perform its economic obligations
hereunder shall not constitute an event of Force Majeure.




4

--------------------------------------------------------------------------------





“Force Majeure Notice” has the meaning specified in Section 13.1.
“Force Majeure Party” has the meaning specified in Section 13.1.
“Force Majeure Period” has the meaning specified in Section 13.1.


“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976.


“Index Change” means the Producer Price Index is no longer published or the
method of calculating the Producer Price Index is changed so that the Producer
Price Index no longer reflects general increases in prices in the broad United
States economy.


“Initial Term” has the meaning specified in Section 2.1.


“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys' fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement, cause
of action, equitable or injunctive relief, or judicial or administrative order
and any Costs arising from compliance or non-compliance with Environmental Law.


“Minimum Throughput Capacity” means, with respect to each Contract Quarter, an
aggregate amount of throughput capacity equal to 40,000 bpd of Products,
multiplied by the number of calendar days in such Contract Quarter.


“Minimum Throughput Commitment” means, with respect to each Contract Quarter, an
aggregate amount of Products received at the Terminal equal to at least 40,000
bpd of Products, multiplied by the number of calendar days in such Contract
Quarter.


“Nomination” has the meaning specified in Exhibit C.


“Non-Defaulting Party” means the Party other than the Defaulting Party.


“Notice Period” has the meaning specified in Section 14.1.


“Off-Specification Product” means Product that fails to meet the specifications
set forth in Exhibit B.


“Offer Price” has the meaning specified in Section 15.3(a).


“Omnibus Agreement” means that Omnibus Agreement, dated as of May 14, 2014, by
and


5

--------------------------------------------------------------------------------





among the Company, PBF Energy Company LLC, PBF Logistics GP LLC, and PBF
Logistics LP., as amended and restated as of the date hereof and as further
amended or amended and restated from time to time.


“Operation and Management Services and Secondment Agreement” means that
Operation and Management Services and Secondment Agreement dated May 14, 2014,
by and among the Company, Delaware City Refining Company LLC, Toledo Refining
Company LLC, PBF Logistics GP LLC, PBF Logistics LP, and the Operator as amended
and restated as of the date hereof and as further amended or amended and
restated from time to time.


“Operator” has the meaning specified in the preamble to this Agreement.


“Operator Indemnitees” has the meaning specified in Section 18.2.


“OSHA” means Occupational Safety and Health Act of 1970, 29 U.S.C. Section 651
et seq.


“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.


“Permitted Lien” means (a) liens for real estate taxes, assessments, sewer and
water charges or other governmental charges and levies not yet delinquent; (b)
liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside; (c) liens of mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith; and (d) liens incurred in
the ordinary course of business in connection with worker's compensation and
unemployment insurance or other types of social security benefits.


“Permanent Refinery Shutdown” has the meaning specified in Section 16.1(a).


“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, trust or unincorporated organization,
joint stock company or any other private entity or organization, Governmental
Authority, court or any other legal entity, whether acting in an individual,
fiduciary or other capacity.


“Prime Rate” means the rate of interest quoted in The Wall Street Journal,
Bonds, Rates & Yields Section as the Prime Rate.


“Producer Price Index” shall have the meaning ascribed to such term by the
United States Bureau of Labor Statistics.


“Product” means any of the products listed on Exhibit B, as from time to time
amended by mutual agreement of the Parties.


“Proposed Transferee” has the meaning specified in Section 15.3(a).


“Prudent Industry Practice” means, as of the relevant time, those methods and
acts generally engaged in or applied by the refining, pipeline or terminaling
industries (as applicable) in the United


6

--------------------------------------------------------------------------------





States that, in the exercise of reasonable judgment in light of the
circumstances known at the time of performance, would have been expected to
accomplish the desired result at a reasonable cost consistent with
functionality, reliability, safety and expedition with due regard for health,
safety, security and environmental considerations.    Prudent Industry Practice
is not intended to be limited to the optimum practices, methods or acts to the
exclusion of others, but rather is intended to include reasonably acceptable
practices, methods and acts generally engaged in or applied by the refining,
pipeline or terminaling industries (as applicable) in the United States.


“Rail Spur Assets” means the rails, ties, fasteners, and any switches, scales
and related facilities now or hereafter located on the Rail Spur Parcel.


“Rail Spur Parcel” means the tract of land depicted on Exhibit E.


“Rail Spur Use Agreement” means that certain Rail Spur Use Agreement, dated
March 28, 2011, between Air Liquide Industrial U.S. LP and Delaware City
Refining Company LLC.


“Receiving Party Personnel” has the meaning specified in Section 20.4.


“Refinery” means the petroleum refinery located in Delaware City, Delaware owned
and operated by the Company's Affiliates.


“Refinery Asset Option Notice” has the meaning specified in Section 16.1(b).


“Refinery Asset Option Period” has the meaning specified in Section 16.1(f).


“Refinery Asset Purchase Option” has the meaning specified in Section 16.1(b).


“Renewal Term” has the meaning specified in Section 2.1.


“Required Permits” has the meaning specified in Section 10.1.


“Respondent” has the meaning specified in Article 26.


“Restoration” has the meaning specified in Section 6.2(b).


“ROFR Acceptance Deadlines” has the meaning specified in Section 15.3(a).


“ROFR Asset” means the Terminal and each asset that comprises the Terminal and
is material to the operation thereof.


“ROFR Governmental Approval Deadline” has the meaning specified m Section
15.3(c).


“ROFR Response” has the meaning specified in Section 15.3(a).


“Sale Assets” has the meaning specified in Section 15.3(a).


“Second ROFR Acceptance Deadline” has the meaning specified in Section 15.3(a).


7

--------------------------------------------------------------------------------







“Services” has the meaning specified in Section 3.1.


“Shortfall” has the meaning specified in Section 3.7.


“Shortfall Payment” has the meaning specified in Section 3.7.


“Special Damages” has the meaning specified in Article 19.


“Supplier Inspector” means any Person selected by the Company to perform any and
all inspections required by the Company or the Company Designee in a
commercially reasonable manner at the Company' s own cost and expense that is
acting on behalf of the Company or the Company Designee and that (a) is a Person
who performs sampling, quality analysis and quantity determination or similar
services of the Products purchased and sold under any agreement between the
Company (or its Affiliates) and the Company Designee, (b) is not an Affiliate of
any Party and (c) in the reasonable judgment of the Company, is qualified and
reputed to perform its services in accordance with Applicable Law and Prudent
Industry Practice.


“Suspension Notice” has the meaning specified in Section 14.1.


“Term” has the meaning specified in Section 2.1.


“Terminal” has the meaning specified in the recitals.


“Terminal Maintenance” has the meaning specified in Section 6.2(a).


“Terminaling Service Fee” has the meaning set forth in Section 3.1.


“Termination Notice” has the meaning specified in Section 13.2.


“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.


“West Ladder Aggregate Excess Throughput Fees” has the meaning set forth in
Section 3.7.


“West Ladder Aggregate Shortfall Payments” has the meaning set forth in Section
3.7.


Section 1.2    Construction of Agreement.


(a)Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Exhibits are incorporated
herein.


(b)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.


(c)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or


8

--------------------------------------------------------------------------------





words having similar import.


(d)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.


(e)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue.


(f)A reference to any Party to this Agreement or another agreement or document
includes the Party's permitted successors and assigns.


(g)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.


(h)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
reenacted from time to time.
(i)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.


Section 1.3 No Presumption. The Parties acknowledge that they and their counsel
have reviewed and revised this Agreement and that no presumption of contract
interpretation or construction shall apply to the advantage or disadvantage of
the drafter of this Agreement.


Article 2    Term.


Section 2.1 Term. The initial term of this Agreement (the “Initial Term”) shall
commence at 12:00:01 a.m., ET, on the Commencement Date and shall continue until
11:59:59 p.m., ET, on the first December 31 following the seventh (7th)
anniversary of the Commencement Date. Thereafter, subject to the last sentence
of this paragraph, the Company shall have a unilateral option to extend this
Agreement for two additional five (5) year periods on the same terms and
conditions set forth herein (each, a “Renewal Term”). The Initial Term and the
Renewal Terms are sometimes referred to collectively herein as the “Term.” In
order to exercise its option to extend this Agreement for a Renewal Term, the
Company shall notify the Operator in writing not less than twelve (12) months
prior to the expiration of the Initial Term or any Renewal Term, as applicable.


Section 2.2 Termination. The Parties may terminate this Agreement prior to the
end of the Term (but are under no obligation to do so) (a) as they may mutually
agree in writing, (b) pursuant to a Termination Notice in accordance with
Section 13.2, (c) pursuant to a Suspension Notice in accordance with Section
14.1, (d) pursuant to a default in accordance with Section 17.2 or (e) pursuant
to Section 3.6(c).


Article 3    Terminaling; Ancillary Services.


Section 3.1 Services. Subject to the terms of this Agreement, the Operator shall
provide the following services (the “Services”) to the Company hereunder:
receipt, handling, throughput, custody and delivery of the Company's (and its
subsidiaries' and the Company Designee's) Product at the


9

--------------------------------------------------------------------------------





Terminal. During each Contract Quarter during the Term, the Company (on its own
behalf and on behalf of its subsidiaries and the Company Designee) shall
throughput or, if it does not throughput, pay for in accordance with Section
3.7, in the aggregate, at least the Minimum Throughput Commitment at the
Terminal and the Operator shall make available to the Company throughput
capacity at the Terminal (and provide the Services as reasonably requested by
the Company in connection therewith subject to the terms hereof), at all times
sufficient to allow the Company to throughput the Minimum Throughput Commitment
at the Terminal. The Operator shall cooperate with the Company or the Company
Designee, and the Company shall (and shall cause the Company Designee to)
cooperate with the Operator, to determine throughput of Product hereunder based
on the number of railcars unloaded or any other commercially reasonable method
mutually agreed to by the Parties.


Section 3.2 Terminaling Service Fee. The Company shall pay a terminaling
services fee (the “Terminaling Service Fee”) for the volumes of Products it
actually throughputs at the Terminal of (i) $1.72 per Barrel for all throughput
up to the Minimum Throughput Commitment, and (ii) $0.25 per Barrel for all
throughput volumes in excess of the Minimum Throughput Commitment (the “Excess
Throughput Fee”).


Section 3.3 Excess Throughput. The Company shall have the right to throughput
volumes in excess of its Minimum Throughput Commitment (“Excess Throughput”), up
to the then-available capacity of the Terminal, as reasonably determined by the
Operator in good faith at any time (after giving effect to the physical and
operational constraints of the Terminal and the capacity contractually committed
to third parties). In accordance with Section 3.2, the Company shall pay the
Operator the applicable per-Barrel Terminaling Service Fee for any Excess
Throughput.


Section 3.4 Ancillary Services. Upon request by the Company, the Operator shall
provide Ancillary Services to the Company at the Terminal. From time-to-time,
the Company may request that the Operator provide additional Ancillary Services
to the Company at the Terminal upon customary terms in accordance with Prudent
Industry Practice so long as such additional Ancillary Services are reasonably
related to the Services or existing Ancillary Services; provided, however, that
in the event any requested additional Ancillary Service requires the Operator to
make Capital Expenditures, such Capital Expenditures shall be subject to Section
3.10(b) and the Operator shall not be required to provide such additional
Ancillary Service until the Operator is able to do so after using reasonable
efforts in compliance with Section 3.10(b); provided, further, the Operator
shall not be required to perform any additional Ancillary Service if it
reasonably believes the performance thereof will materially adversely interfere
with, or be detrimental to, the operation of the Terminal. The Company shall pay
the Ancillary Services Fees listed on Exhibit A for such services. The Company
may, at any time on reasonable prior notice, revoke or modify any instructions
it has previously given, whether such previous instructions relate to a specific
Service or Ancillary Service or are instructions relating to an ongoing Service
or Ancillary Service. The Operator shall not be required to perform any
requested Service or Ancillary Service if it reasonably believes such Service or
Ancillary Service violates Applicable Law.


Section 3.5 Annual Fee Escalator. All fees set forth in this Agreement,
including the Terminaling Service Fee and the Ancillary Services Fees, shall be
adjusted on January 1 of each Contract Year, commencing on January 1, 2016, (a)
by an amount equal to the increase or decrease, if any, in the Producer Price
Index during the previous Contract Year and (b) by an amount equal to the
increase, if any, in the individual out-of-pocket costs that increase greater
than the Producer Price Index reasonably incurred by the Operator in connection
with providing the Services and Ancillary Services;


10

--------------------------------------------------------------------------------





provided, however, that no fee shall be decreased below the initial fee for such
service provided in this Agreement; provided, further, that the Operator shall
use commercially reasonable efforts to mitigate any such rise in out-of-pocket
costs incurred by the Operator in connection with providing the Services and
Ancillary Services. In the event of an Index Change, the Company and the
Operator shall negotiate in good faith to agree on a new index that gives
comparable protection against inflation that the Producer Price Index gave as of
the date hereof, and, for all periods following the date of such Index Change,
such new index shall replace the Producer Price Index for all purposes herein.
If the Company and the Operator are unable to agree, a new index will be
determined by arbitration in accordance with Article 26 and, for all periods
following the date of such Index Change, such new index shall replace the
Producer Price Index for all purposes herein.


Section 3.6    Change in Law.


(a)In the event that any applicable existing laws, codes, regulations, permit
conditions or other authorizations are amended or new laws, codes, regulations,
permit conditions or other authorizations are enacted or promulgated after the
Commencement Date that require a material Capital Expenditure in the Terminal,
or the acquisition of a permit from a Governmental Authority, in each case, in
order to provide the Services and Ancillary Services (a “Change in Law”), the
Operator may, by written notice to the Company, request to negotiate an
adjustment (an “Adjustment”) in the Terminaling Service Fee or other fees and
charges paid hereunder to cover the Company's Share of the reasonable,
incremental, out-of-pocket operating and maintenance costs the Operator would
incur to comply with the Change in Law, including a return of capital expended
and a return on such capital at a rate of return of 11% per annum, amortized
over the remaining Term.


(b)If the Operator requests to negotiate an Adjustment pursuant to Section
3.6(a): (i) the Operator shall provide the Company with complete access (subject
to reasonable confidentiality provisions) to information and documentation
regarding such proposed Adjustment, including the nature and cost of the
contemplated improvements or permit, as applicable, the options for financing or
otherwise amortizing such cost, the Operator's assessment that such improvements
are the most feasible means of complying with the Change in Law and the manner
in which the Company's Share of such costs are determined; and (ii) the Parties
shall be obligated to negotiate in good faith to agree to an Adjustment as
described in Section 3.6(a).


(c)If, despite good faith negotiations, the Parties are unable to agree to an
Adjustment pursuant to Section 3.6(a) in sufficient time for the Operator to
take such action as shall be necessary to comply with the Change in Law, then
the amount of such fee increases will be determined by arbitration in accordance
with Article 26, and such fee increases will be effective as of the effective
time of such Change in Law; provided, however, that in the event the fees paid
hereunder increase in the aggregate as a result of Changes in Law by more than
200%, then the Company may terminate this Agreement.


Section 3.7 Shortfall Payments. If, during any Contract Quarter of a calendar
year, the Company throughputs aggregate volumes less than the Minimum Throughput
Commitment, as adjusted pursuant to Section 6.2, for such Contract Quarter (a
“Shortfall”), then (in addition to Terminaling Service Fee) the Company shall,
subject to the next sentence, pay the Operator an amount (a “Shortfall Payment”)
equal to the Terminaling Service Fee multiplied by the difference between (a)
the Minimum Throughput Commitment and (b) the volume of Products actually
delivered to the Terminal by the Company during the applicable Contract Quarter.
The Company will be only obligated to pay Operator


11

--------------------------------------------------------------------------------





a Shortfall Payment for the Contract Quarter to the extent that (A) (i) the
aggregate year-to-date Shortfall Payments in such calendar year (the “West
Ladder Aggregate Shortfall Payments”), plus (ii) the aggregate year-to-date
Double Loop Shortfall Payments (as defined in the Double Loop Agreement) in such
calendar year (the “Double Loop Aggregate Shortfall Payments”, and together with
the West Ladder Aggregate Shortfall Payments, collectively, the “Aggregate
Shortfall Payment”) exceeds (B) the sum of (i) the aggregate year-to-date Excess
Throughput in such calendar year under this Agreement multiplied by the Excess
Throughput Fee (the “West Ladder Aggregate Excess Throughput Fees”), plus (ii)
the aggregate year-to-date Excess Throughput in such calendar year under the
Double Loop Agreement multiplied by the Double Loop Excess Throughput Fee (the
“Double Loop Aggregate Excess Throughput Fees”, and together with the West
Ladder Aggregate Excess Throughput Fees, collectively, the “Aggregate Excess
Throughput Fees”).  By way of example (and assuming for the sake of simplicity
Contract Quarters of 90 days), if in the first Contract Quarter of 2018, (x) a
Shortfall Payment is due under this Agreement in the amount of $154,800 ($1.72
multiplied by 1,000 barrels per day multiplied by 90 days) and (y) during such
quarter the Company has paid under the Double Loop Agreement Aggregate Excess
Throughput Fees of $225,000 ($0.25 multiplied by 10,000 barrels per day
multiplied by 90 days), the Company shall not be obligated to make a Shortfall
Payment under this Agreement (with a credit of $70,200 carrying forward to be
applied in the event of a Shortfall Payment becoming due in subsequent Contract
Quarters). If, in the second Contract Quarter of 2018, (x) the West Ladder
Aggregate Shortfall Payment is $309,600 ($1.72 multiplied by 1,000 barrels per
day multiplied by 180 days) and (y) the Company has still only paid Aggregate
Excess Throughput Fees of $225,000 and no Shortfall Payment is due under the
Double Loop Agreement for the second Contract Quarter of 2018, a Shortfall
Payment of $84,600 shall be due under this Agreement. If, in the third Contract
Quarter of 2018, (x) no Shortfall Payment is due under this Agreement the
Company has paid West Ladder Aggregate Excess Throughput Fees of $225,000 ($0.25
multiplied by 10,000 barrels per day multiplied by 90 days for the third
Contract Quarter), and (y) a Shortfall Payment is due under the Double Loop
Agreement for the third Contract Quarter of 2018 of $139,320 ($1.72 multiplied
by 900 barrels per day multiplied by 90 days), no Shortfall Payment would be due
under this Agreement or the Double Loop Agreement as the Aggregate Excess
Throughput Fees ($450,000) would be in excess of the Aggregate Shortfall Payment
($448,920) and a credit of $1,080 would carryover. If, in the fourth Contract
Quarter of 2018, a Shortfall Payment is not due under this Agreement or the
Double Loop Agreement, the $1,080 credit would be applied, without duplication,
to the fees payable for the Minimum Throughput Commitment in the fourth Contract
Quarter under this Agreement or the Double Loop Agreement. The Parties
acknowledge and agree that there shall be no carry-over of deficiency volumes
with respect to the Minimum Throughput Commitment and the satisfaction of the
Shortfall Payment as described above shall relieve the Company of any obligation
to meet such Minimum Throughput Commitment for the relevant Contract Quarter(s).


Section 3.8 Invoices. The Operator shall invoice the Company monthly (or, in the
case of any Shortfall Payments, quarterly) for all fees and payments under this
Agreement. The Company will make payments to the Operator on a monthly (or, in
the case of any Shortfall Payments, quarterly) basis during the Term with
respect to amounts due to the Operator under this Agreement in the prior month
(or, in the case of any Shortfall Payments, Contract Quarter) ten (10) days
after its receipt of such invoice. Any past due payments owed to the Operator
hereunder shall accrue interest, payable on demand, at the Prime Rate plus 400
basis points from the due date of the payment through the actual date of
payment. Payment of any fee or Shortfall Payment pursuant to this Section 3.8
shall be made by wire transfer of immediately available funds to an account
designated in writing by the Operator. If any such fee shall be due and payable
on a day that is not a Business Day, such payment shall be due and payable on
the next succeeding Business Day.


12

--------------------------------------------------------------------------------







Section 3.9 Operating Hours. The Operator agrees to keep the Terminal open for
receipt and redelivery of the Company's and the Company Designee's Products
twenty-four (24) hours a day, seven (7) days a week.


Section 3.10    Regulatory Costs; Reimbursement.


(a)Taxes. The Company shall reimburse the Operator for all taxes that the
Operator incurs in connection with this Agreement unless prohibited by
Applicable Law.


(b)Capital Expenditures. The Company may request that the Operator make certain
Capital Expenditures at the Terminal and the Operator shall make such Capital
Expenditures; provided, however, that the Operator shall not be required to make
any such Capital Expenditure if such Capital Expenditure would materially
adversely affect the operation of the Terminal, as determined in the reasonable
discretion of the Operator. The Company shall reimburse the Operator for the
Company's Share of any such Capital Expenditure. For the avoidance of doubt,
except as provided in the Omnibus Agreement or the Operation and Management
Services and Secondment Agreement, any maintenance required for the Operator to
continue to provide the services specified hereunder shall be paid for by the
Operator.


(c)Payment Terms. All of the foregoing reimbursements shall be made in
accordance with the payment terms set forth in Section 3.8 herein.


Section 3.11 Third-Party Arrangements. The Operator may throughput volumes for
third parties; provided, however, that such arrangements do not prevent the
Operator from fulfilling its obligations to the Company hereunder, including the
obligation to make the Minimum Throughput Capacity available to the Company
during the Term. Nothing herein shall be deemed to provide the Company with
exclusive rights to services at the Terminal.


Article 4 Custody, Title and Risk of Loss.


Section 4.1 Title. Subject to Section 22.2, the Company or the Company Designee
shall at all times during the Term retain title to the Products handled or
throughput by the Company or the Company Designee at the Terminal, and such
Products shall remain the Company's or the Company Designee's exclusive
property. The Company hereby represents that, at all times during the Term, the
Company or the Company Designee holds exclusive title to the Products throughput
or handled by the Company at the Terminal; provided, however, that each of the
Company and the Company Designee may at any time permit liens on the Company's
or the Company Designee's Products at the Terminal.
Section 4.2 Compliance with Laws. During the time any Products are held or
throughput at the Terminal, the Operator, in its capacity as operator of the
Terminal shall be solely responsible for compliance with (and the Operator shall
comply with) all Applicable Laws pertaining to the possession, handling, use and
processing of such Products at the Terminal.


Section 4.3 Volumetric Losses and Gains. Subject to the other provisions in this
Agreement, title and risk of loss to all of the Products handled or throughput
by the Company or the Company Designee at the Terminal shall remain at all times
with the Company or the Company Designee, as applicable. Unless the Operator
experiences a spill or other release of Product while Product is in the
Operator's custody, all volumetric losses and gains in Product shall be for the
Company's or the


13

--------------------------------------------------------------------------------





Company Designee's account, as applicable.


Section 4.4 Custody. During the Term, the Operator shall hold all Products at
the Terminal solely as bailee, and agrees that when any such Products are
redelivered to the Company or the Company Designee, the Company or the Company
Designee shall have good title thereto (to the extent the Company had good title
prior to delivery at the Terminal) free and clear of any liens, security
interests, encumbrances and claims of any kind whatsoever created or caused to
be created by the Operator, other than Permitted Liens; provided, however, that
notwithstanding anything herein to the contrary the Operator hereby waives,
relinquishes and releases any and all liens, including, any and all
warehouseman's liens, custodian's liens, rights of retention or similar rights
under all applicable laws, which the Operator would or might otherwise have
under or with respect to any Products handled hereunder. During the Term, none
of the Operator or any of its Affiliates shall (and the Operator shall not
permit any of its Affiliates or any other Person to) use any such Products for
any purpose. Solely in its capacity as bailee, the Operator shall have custody
of Product throughput under this Agreement from the time the locomotive crew
transporting such Product to the Terminal has disembarked from, and the
Operator's crew has embarked onto, the locomotive used to transfer railcars to
the Terminal until such time that the Products pass the outlet flange of the
Terminal.


Article 5    Specification and Contamination.


Section 5.1    Delivery Specifications.


(a)The Company shall not (and shall cause the Company Designee to not) deliver
to the Terminal any Off-Specification Product; provided, however, that in the
event Off-Specification Product is delivered by the Company or the Company
Designee to the Terminal, and the Company or the Company Designee fails to
instruct the Operator to return such Off-Specification Product to the Company or
the Company Designee, as applicable, the Operator shall provide the Services to
the Company or the Company Designee, as applicable, and the Company will receive
on its or the Company Designee's behalf, such Off-Specification Product at its
own expense; provided, further, that in the event Off-Specification Product is
delivered by the Company or the Company Designee to the Terminal and the Company
or the Company Designee instructs the Operator to return such Off-Specification
Product to the Company or the Company Designee, as applicable, the Operator
shall return such Off-Specification Product to the Company (on its or the
Company Designee's behalf) at the Company's own expense. In the event
Off-Specification Product is delivered by the Company or the Company Designee,
and in the reasonable opinion of the Operator, the Services are unable to be
provided as a result of the Off-Specification Product (whether due to a failure
to comply with law, safety considerations or otherwise), the Operator shall
notify the Company and the Company shall be responsible for taking possession of
such Off-Specification Product without the Services being provided.


(b)The Company shall not (and shall cause the Company Designee to not) deliver
to the Terminal any Product on any railcar if such railcar is broken, in
disrepair, or otherwise cannot be unloaded consistent with Prudent Industry
Practice; provided, however, that in the event Product is delivered by the
Company or the Company Designee on a railcar that is broken or in disrepair but
not to an extent which precludes the Operator from providing the Services, the
Operator shall provide the Services and shall notify the Company, and the
Company or the Company Designee, as applicable, shall make any necessary repairs
to the railcar; provided, further, that the Company shall be responsible for
removing any railcar from the Terminal if, in the reasonable opinion of the
Operator, the Services


14

--------------------------------------------------------------------------------





cannot be provided due to the railcar's status as broken or in disrepair.


Section 5.2 Offloading Specifications. If all Product meets the relevant
specifications set forth in Exhibit B when it enters the Terminal, it is the
responsibility of the Operator to ensure that all Products leaving the Terminal
shall meet the same relevant specifications, and shall not leave the Terminal
with different specifications.


Section 5.3 Contamination. The Operator shall use at least Prudent Industry
Practice to ensure that no Products shall be contaminated with scale or other
materials, chemicals, water or any other impurities.


Article 6 Condition and Maintenance of the Terminal.


Section 6.1 Interruption of Service. The Operator shall use commercially
reasonable efforts to (i) minimize the interruption of service at the Terminal,
(ii) minimize the impact of any such interruption on the Company and the Company
Designee and (iii) notwithstanding any such interruption of service, make the
Terminal available to the Minimum Throughput Capacity. The Operator shall inform
the Company at least sixty (60) days in advance (or promptly, in the case of an
unplanned interruption) of any anticipated partial or complete interruption of
service at the Terminal, including relevant information about the nature,
extent, cause and expected duration of the interruption and the actions the
Operator is taking to resume full operations; provided, however, that the
Operator shall not have any liability for any failure to notify, or delay in
notifying, the Company of any such matters except to the extent the Company has
been materially damaged by such failure or delay.


Section 6.2    Maintenance and Repair Standards.


(a)Subject to Article 13, during the Term the Operator shall maintain the
Terminal with sufficient aggregate capacity to throughput a volume of the
Company's Products at least equal to the Minimum Throughput Capacity; provided,
however, that the Operator's obligations may be temporarily suspended during the
occurrence of, and for the entire duration of, routine repair and maintenance
consistent with Prudent Industry Practice that prevents the Operator from
providing the Minimum Throughput Capacity (“Terminal Maintenance”) so long as
the Operator has complied with its obligations set forth in Section 6.1. In the
event the Terminal Maintenance is not as a result of Force Majeure, the Parties
shall reasonably cooperate with each other so as to (i) ensure that such
Terminal Maintenance does not unnecessarily interfere with any of the Company's
or the Company Designee's purchase or sale commitments, (ii) ensure that such
Terminal Maintenance otherwise accommodates, to the extent reasonably
practicable, other commercial or market considerations that the Company deems
relevant and (iii) reasonably minimize the effect of such Terminal Maintenance
on the Services and the Ancillary Services.


(b)To the extent the Company is prevented for seven (7) or more days in any
Contract Quarter from throughputting volumes at the Terminal equal to at least
the Minimum Throughput Commitment for reasons caused by the Operator (or any of
its employees, agents or contractors) other than Force Majeure and other than
causes due to actions of the Company or the Company Designee (and any of their
respective contractors, employees or representatives excluding the Operator and
its employees, agents and representatives), then the Minimum Throughput
Commitment shall be proportionately reduced to the extent of the difference
between the Minimum Throughput Capacity and the amount that the Operator can
effectively throughput at the Terminal (prorated for the portion


15

--------------------------------------------------------------------------------





of the Contract Quarter during which the Minimum Throughput Capacity was
unavailable) regardless of whether actual throughput amounts prior to the
reduction were below the Minimum Throughput Commitment. At such time as the
Operator is capable of throughputting volumes equal to at least the Minimum
Throughput Commitment at the Terminal, the Company's obligation to throughput
the full Minimum Throughput Commitment shall be restored as of such time. To the
extent the Company is prevented for seven (7) or more days in any Contract
Quarter from throughputting volumes at the Terminal equal to at least the
Minimum Throughput Commitment, other than due to a Force Majeure event, and the
throughput at the Terminal falls below the Minimum Throughput Capacity as
described above in this paragraph (b), the Operator shall make all commercially
reasonable repairs at the Terminal to restore the capacity of the Terminal to
that required for throughput of the Minimum Throughput Capacity (“Restoration”).
All of such Restoration shall be at the Operator's cost and expense, unless any
damage creating the need for such repairs was caused by the negligence or
willful misconduct of the Company, the Company Designee or their respective
contractors, employees, agents (excluding for the avoidance of doubt, the
Operator and its contractors, employees and agents) or customers, in which case
such Restoration shall be at the Company's cost and expense to the extent caused
by the negligence or willful misconduct of the Company, the Company Designee or
their respective employees, agents or customers.


Article 7 Inspection, Access and Audit Rights.


Section 7.1 Inspection. At any reasonable times during normal business hours and
upon reasonable prior notice, the Company, the Company Designee and their
respective representatives (including one or more Supplier Inspectors,
collectively, the “Company Inspectors”) shall have the right to enter and exit
the Operator's premises in order to have access to the Terminal, to observe the
operations of the Terminal and to conduct such inspections as the Company or the
Company Designee may wish to have performed in connection with this Agreement,
including to enforce its rights and interests under this Agreement; provided,
however, that (a) each of the Company Inspectors shall follow routes and paths
to be reasonably designated by the Operator or security personnel retained by
the Operator, (b) each of the Company Inspectors shall observe all security,
fire and safety regulations while in, around or about the Terminal, (c) when
accessing the facilities of the Operator, the Company Inspectors shall at all
times comply with Applicable Law and such safety directives and guidelines as
may be furnished to the Company or the Company Designee by the Operator by any
means (including in writing, orally, electronically or through the posting of
signs) from time to time, and (d) the Company or the Company Designee shall be
liable for any personal injury to its representatives or any damage caused by
such Company Inspectors in connection with such access to the Terminal. Without
limiting the generality of the foregoing, the Operator shall regularly grant the
Company Inspectors such access from the last day of each month until the third
(3rd) Business Day of the ensuing month. Notwithstanding any of the foregoing,
if an Event of Default with respect to the Operator has occurred and is
continuing, the Company Inspectors shall have unlimited and unrestricted access
to the Terminal, for so long as such Event of Default continues.


Section 7.2 Access. The Company, the Company Designee and their respective
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
Operator, or any of its contractors and agents, which relate to this Agreement,
and shall have the right to audit such records at any reasonable time or times
during the Term and for a period of up to two (2) years after termination of
this Agreement. The Company or the Company Designee shall have the right to
conduct such audit no more than once per calendar quarter and each audit shall
be limited in time to no more than the present and prior two (2) calendar


16

--------------------------------------------------------------------------------





years. Claims as to defects in quality shall be made by written notice within
ninety (90) days after the delivery in question or shall be deemed to have been
waived. The right to inspect or audit such records shall survive termination of
this Agreement for a period of two (2) years following the end of the Term. The
Operator shall preserve, and shall cause all contractors or agents to preserve,
all of the aforesaid documents for a period of at least two (2) years from the
end of the Term. Additionally, the Operator shall make available a copy of any
meter calibration report, to be available for inspection upon reasonable request
by the Company or the Company Designee at the Terminal following any
calibration. Notwithstanding any of the foregoing, if an Event of Default with
respect to the Operator has occurred and is continuing, the Company Inspectors
shall have unlimited and unrestricted access to the accounting records and other
documents maintained by the Operator with respect to the Terminal, for so long
as such Event of Default continues.


Article 8 Scheduling.


The Operator shall provide the Company and the Company Designee
non-discriminatory, priority access rights at the Terminal to throughput the
Company's and the Company Designee's Products up to the Minimum Throughput
Capacity. All deliveries, receipts, handling and throughput of Product hereunder
shall be made in strict accordance with the Operator's current reasonable
operating, scheduling and nomination procedures for the Terminal, which (a) the
Operator shall provide to the Company on the date hereof, (b) the Operator shall
not materially modify without the prior written consent of the Company, not to
be unreasonably withheld, modified or delayed; provided, however, that the
Operator may make any modifications it reasonably deems necessary to comply with
or observe any Applicable Law or for health, safety, environmental, security or
other similar concerns consistent with Prudent Industry Practice, and (c) shall
allow the throughput of the grades and qualities of Product specified in Exhibit
B.


Article 9 [Intentionally Omitted]


Article 10 Additional Covenants.


Section 10.1 Required Permits. During the Term, unless the Company has agreed to
maintain such for the benefit of the Operator, the Operator shall, at its sole
cost and expense (directly or through one of its or the Company's Affiliates),
obtain, apply for, maintain, monitor, renew, and modify, as appropriate, any
license, authorization, certification, filing, recording, permit, waiver,
exception, variance, franchise, order or other approval with or of any
Governmental Authority pertaining or relating to the operation of the Terminal
(the “Required Permits”) as currently operated; provided, however, that if any
Required Permits require the signature of, or any action by, the Company or the
Company Designee, the Company shall reasonably cooperate with the Operator (at
the Operator's expense) so that the Operator may obtain and maintain such
Required Permits. The Operator shall not do anything in connection with the
performance of its obligations under this Agreement that causes a termination or
suspension of the Required Permits.


Section 10.2    Additional Operator Covenants. The Operator hereby:


(a)(i) confirms that it will post at the Terminal such reasonable placards as
the Company or the Company Designee, as applicable, requests stating that the
Company or the Company Designee is the owner of specific Products held at the
Terminal; (ii) agrees that it will take all actions necessary


17

--------------------------------------------------------------------------------





to maintain such placards in place for the Term; and (iii) agrees to furnish
documents reasonably acceptable to the Company, the Company Designee and their
respective lenders and intermediators and to cooperate with the Company in
ensuring and demonstrating that Product titled in the Company's or the Company
Designee's name shall not be subject to any lien on the Terminal;


(b)acknowledges and agrees that the Company or the Company Designee may file a
UCC-1 or other financing statement with respect to the Products handled or
throughput at the Terminal, and the Operator shall cooperate with the Company in
executing such financing statements as the Company or the Company Designee deems
necessary or appropriate;


(c)agrees that, subject to Section 4.3, no loss allowances shall be applied to
the Products handled or throughput at the Terminal;


(d)agrees to maintain all necessary leases, easements, licenses and
rights-of-way necessary for the operation and maintenance of the Terminal; and


(e)agrees that, in the event of any Product spill, leak or discharge or any
other environmental pollution caused by or in connection with the use of the
Terminal, the Operator shall promptly commence containment or clean-up
operations as required by any Governmental Authorities or Applicable Law or as
the Operator deems appropriate or necessary and shall notify or arrange to
notify the Company or the Company Designee immediately of any such spill, leak
or discharge and of any such operations. The Company and the Company Designee
shall take all reasonable steps to cooperate with the Operator in connection
with the Operator's performance of each of the covenants in this Section 10.2,
in each case, at the Operator's sole expense.


Section 10.3    Additional Company Covenants. The Company hereby agrees:


(a)to replace or repair, at its own expense, any part of the Terminal that is
destroyed or damaged through any negligence or willful misconduct of the
Company, the Company Designee (acting in such capacity), or any of their agents
or employees (acting in such capacity), or any Company Inspector;


(b)to not make any alteration, additions or improvements to the Terminal or
remove any part thereof, without the prior written consent of the Operator, such
consent to be at the Operator's sole discretion; and


(c)to maintain and repair or shall cause to be maintained and repaired the Rail
Spur Assets in a safe and operable condition consistent with Prudent Operating
Practice.


Section 10.4 Existing Obligations. The execution of this Agreement by the
Parties does not reduce any existing obligations of such Parties and does not
confer any additional obligation or responsibility on the Company in connection
with: (a) any existing or future environmental condition at the Terminal,
including, the presence of a regulated or hazardous substance on or in
environmental media at the Terminal (including the presence in surface water,
groundwater, soils or subsurface strata, or air), including the subsequent
migration of any such substance; (b) any Environmental Law; (c) the Required
Permits; or (d) any requirements arising under or relating to any Applicable Law
pertaining or relating to the ownership and operation of the Terminal.




18

--------------------------------------------------------------------------------





Section 10.5    Records.


(a)Each Party shall (i) maintain the records required to be maintained by
Applicable Law and shall make such records available to the other Party upon
reasonable request and (ii) immediately notify the other Party of any violation
or alleged violation of any Applicable Law relating to any Products throughput
and handled under this Agreement and, upon request, shall provide to the other
Party all evidence of environmental inspections or audits by any Governmental
Authority with respect to such Products.


(b)All records or documents provided by any Party to any other Party shall, to
the reasonable knowledge of the providing Party, accurately and completely
reflect the facts about the activities and transactions to which they relate.
Notwithstanding anything herein to the contrary, no Party shall be required to
provide to the other Party any document that is determined by the disclosing
Party's legal counsel to be protected by an attorney-client privilege or
attorney work product doctrine. Each Party shall promptly notify the other Party
if at any time such Party has reason to believe that any records or documents
previously provided to the other Party are no longer accurate or complete.


Section 10.6 Mutual Covenant Applicable Upon Expiration or Termination of this
Agreement. Upon the expiration or termination of this Agreement, the Company
hereby agrees to promptly transfer, assign and convey the Rail Spur Assets to
the Operator and to grant the Operator a non-exclusive easement, right-of-way
and right of ingress and egress to the Rail Spur Parcel, pursuant to such
documentation as is reasonably acceptable to the Operator; provided that, if the
Rail Spur Use Agreement or any successor or replacement agreement remains in
effect at the time of such expiration or termination of this Agreement, then in
connection with such transfer and grant the Company shall also assign, transfer
and convey to the Operator all of the rights and obligations of Delaware City
Refining Company LLC under the Rail Spur Use Agreement and the Operator agrees
to accept such assignment.


Article 11 Representations.


Section 11.1 Representations of the Operator. The Operator represents and
warrants to the Company that (a) this Agreement, the rights obtained and the
duties and obligations assumed by the Operator hereunder, and the execution and
performance of this Agreement by the Operator, do not directly or indirectly
violate any Applicable Law with respect to the Operator or any of its properties
or assets, the terms and provisions of the Operator's organizational documents
or any agreement or instrument to which the Operator or any of its properties or
assets are bound or subject; (b) the execution and delivery of this Agreement by
the Operator has been authorized by all necessary action; (c) the Operator has
the full and complete authority and power to enter into this Agreement and to
provide the services hereunder; (d) no further action on behalf of the Operator,
or consents of any other party, are necessary for the provision of services
hereunder; and upon execution and delivery by the Operator, this Agreement shall
be a valid and binding agreement of the Operator enforceable in accordance with
its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors' rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).


Section 11.2 Representations of the Company. The Company represents and warrants
to the Operator that (a) this Agreement, the rights obtained and the duties and
obligations assumed by the Company hereunder, and the execution and performance
of this Agreement by the Company, do not


19

--------------------------------------------------------------------------------





directly or indirectly violate any Applicable Law with respect to the Company or
any of its property or assets, the terms and provisions of the Company's
organizational documents or any agreement or instrument to which the Company or
any of its property or assets are bound or subject; (b) the execution and
delivery of this Agreement by the Company has been authorized by all necessary
action; (c) the Company has the full and complete authority and power to enter
into this Agreement; and (d) upon execution and delivery by the Company, this
Agreement shall be a valid and binding agreement of the Company enforceable in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors' rights generally and
subject, as to enforceability, to equitable principles of general application
regardless of whether enforcement is sought in a proceeding in equity or at
law).


Article 12 Insurance.


The Operator, directly or through one of its or the Company's Affiliates, shall
procure and maintain in full force and effect throughout the Term insurance in
sufficient amounts and coverage to be in accordance with Prudent Industry
Practice. Such policies shall be endorsed to name the Company and any Company
Designee as a loss payee with respect to any of the Company's or the Company
Designee's Products in the care, custody or control of the Operator.


Article 13    Force Majeure, Damage or Destruction.


Section 13.1 Force Majeure. In the event that a Party (the “Force Majeure
Party”) is rendered unable, wholly or in part, by a Force Majeure event to
perform its obligations under this Agreement, then such Party shall within a
reasonable time after the occurrence of such event of Force Majeure deliver to
the other Party written notice (a “Force Majeure Notice”) including full
particulars of the Force Majeure event, and the obligations of the Parties, to
the extent they are affected by the Force Majeure event, shall be suspended for
the duration of any inability so caused; provided, however, that (a) prior to
the second (2°d) anniversary of the Commencement Date, the Company shall be
required to continue to make payments (i) for the Terminaling Service Fees for
volumes actually throughput under this Agreement, (ii) for the Ancillary
Services Fees, if any, for Ancillary Services performed, and (iii) for any
Shortfall Payments unless, in the case of (iii), the Force Majeure event is an
event that adversely affects the Operator's ability to perform the Services
(including making the Minimum Throughput Capacity available to the Company), in
which case Shortfall Payments shall not be paid to the extent of the Force
Majeure event's effect on the Operator's ability to perform the Services and the
Terminaling Service Fees shall only be paid as provided under (a)(i) above, and
(b) from and after the second (2°d) anniversary of the Commencement Date, the
Company shall be required to continue to make payments (x) for the Terminaling
Service Fees for volumes actually throughput under this Agreement and (y) for
the Ancillary Services Fees, if any, for the Ancillary Services actually
performed under this Agreement. The Force Majeure Party shall identify in such
Force Majeure Notice the approximate length of time that it believes in good
faith such Force Majeure event shall continue (the “Force Majeure Period”). The
Company shall be required to pay any amounts accrued and due under this
Agreement at the time of the start of the Force Majeure event. The cause of the
Force Majeure event shall so far as possible be remedied with all reasonable
efforts, except that no Party shall be compelled to resolve any strikes,
lockouts or other industrial or labor disputes other than as it shall determine
to be in its best interests. Prior to the second (2°d) anniversary of the
Commencement Date, any suspension of the obligations of the Parties under this
Section 13.1 as a result of a Force Majeure event that adversely affects the
Operator's ability to perform the services it is required to perform under


20

--------------------------------------------------------------------------------





this Agreement shall extend the Term for the same period of time as such Force
Majeure event continues (up to a maximum of one year) unless this Agreement is
terminated under Section 13.2.


Section 13.2 Termination due to Force Majeure. If the Force Majeure Party
advises in any Force Majeure Notice that it reasonably believes in good faith
that the Force Majeure Period shall continue for more than twelve (12)
consecutive months beyond the second (2°d) anniversary of the Commencement Date,
then at any time after the delivery of such Force Majeure Notice, either Party
may deliver to the other Party a notice of termination (a “Termination Notice”),
which Termination Notice shall become effective not earlier than twelve (12)
months after the later to occur of (a) delivery of the Termination Notice and
(b) the second (2°d) anniversary of the Commencement Date; provided, however,
that such Termination Notice shall be deemed cancelled and of no effect if the
Force Majeure Period ends before the Termination Notice becomes effective, and,
upon the cancellation of any Termination Notice, the Parties' respective
obligations hereunder shall resume as soon as reasonably practicable thereafter,
and the Term shall be extended by the same period of time as is required for the
Parties to resume such obligations. After the second (2°d) anniversary of the
Commencement Date and following delivery of a Termination Notice, the Operator
may terminate this Agreement, to the extent affected by the Force Majeure event,
upon sixty (60) days prior written notice to the Company in order to enter into
an agreement to provide any third party the services provided to the Company
under this Agreement; provided, however, that the Operator shall not have the
right to terminate this Agreement for so long as the Company continues to make
Shortfall Payments.


Article 14 Suspension of Refinery Operations.


Section 14.1 Suspension of Refinery Operations. From and after the second (2nd)
anniversary of the Commencement Date, in the event that the Company decides to
permanently or indefinitely suspend all or substantially all crude oil refining
operations at the Refinery for a period that shall continue for at least twelve
(12) consecutive months, the Company may provide written notice to the Operator
of the Company's intent to terminate this Agreement (the “Suspension Notice”).
Such Suspension Notice shall be sent at any time (but not prior to the second
(2nd) anniversary of the Commencement Date) after the Company has notified the
Operator of such suspension and, upon the expiration of the period of twelve
(12) months (which may run concurrently with the twelve (12) month period
described in the immediately preceding sentence) following the date such notice
is sent (the “Notice Period”), this Agreement shall terminate. If the Company
notifies the Operator more than two (2) months prior to the expiration of the
Notice Period of its intent to resume operations at the Refinery, then the
Suspension Notice shall be deemed revoked and this Agreement shall continue in
full force and effect as if such Suspension Notice had never been delivered.
During the Notice Period, the Company shall remain liable for Shortfall Payments
and all payments per Section 3.6 and Section 3.10 with respect of Capital
Expenditures hereunder. Subject to Section 14.l and after the fifth (5th)
anniversary of the Commencement Date, during the Notice Period, the Operator may
terminate this Agreement upon sixty (60) days prior written notice to the
Company in order to enter into an agreement to provide any third party the
services provided to the Company under this Agreement.


Section 14.2 Notice of Suspension. If all or substantially all refining
operations at the Refinery are suspended for any reason (including refinery
turnaround operations and other scheduled maintenance), then the Company shall
remain liable for Shortfall Payments under this Agreement for the duration of
the suspension, unless and until this Agreement is terminated as provided in
Section 14.1. The Company shall provide at least ninety (90) days' prior written
notice whenever practical of any suspension of operations at the Refinery due to
a planned turnaround or scheduled maintenance


21

--------------------------------------------------------------------------------





that affects or will affect the Services or the Ancillary Services; provided,
however, that the Company shall not have any liability for any failure to
notify, or delay in notifying, the Operator of any such suspension except to the
extent the Operator has been materially damaged by such failure or delay.


Article 15 Right of First Refusal.


Section 15.l Grant of ROFR. The Operator hereby grants to the Company a right of
first refusal on any proposed Transfer (other than a grant of a security
interest to a bona fide third-party lender or a Transfer to an Affiliate of the
Operator) of any ROFR Asset; provided, however, that the Parties acknowledge and
agree that nothing in this Article 15 shall prevent or restrict the Transfer of
partnership interests, limited liability interests, equity or ownership
interests or other securities of the Operator or create a right of first refusal
as a result thereof; provided, further, that the Company may, without consent or
approval from the Operator, assign its rights under this Article 15 to any
Affiliate of the Company.


Section 15.2 Acknowledgement regarding Consents. The Parties acknowledge that
all potential Transfers of ROFR Assets pursuant to this Article 15 are subject
to obtaining any and all required written consents of Governmental Authorities
and other third parties and to the terms of all existing agreements in respect
of the ROFR Assets, as applicable; provided, however, that the Operator
represents and warrants that, to its knowledge after reasonable investigation,
there are no terms in such agreements that would materially impair the rights
granted to the Company pursuant to this Article 15 with respect to any ROFR
Asset.


Section 15.3    Procedures for Transfer of ROFR Asset.


In the event the Operator proposes to Transfer any of the ROFR Assets (other
than a grant of a security interest to a bona fide third-party lender or a
Transfer to an Affiliate of the Operator) pursuant to a bona fide third-party
offer (an “Acquisition Proposal”), then the Operator shall, prior to entering
into any such Acquisition Proposal, first give notice in writing to the Company
(a “Disposition Notice”) of its intention to enter into such Acquisition
Proposal. The Disposition Notice shall include any material terms, conditions
and details as would be necessary for the Company to determine whether to
exercise its right of first refusal with respect to the Acquisition Proposal,
which terms, conditions and details shall at a minimum include: the name and
address of the prospective acquirer (the “Proposed Transferee”), the ROFR Assets
subject to the Acquisition Proposal (the “Sale Assets”), the purchase price
offered by such Proposed Transferee (the “Offer Price”), reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
the Company to reasonably determine the fair market value of such non-cash
consideration, the Operator's estimate of the fair market value of any non-cash
consideration and all other material terms and conditions of the Acquisition
Proposal that are then known to the Operator. To the extent the Proposed
Transferee's offer consists of consideration other than cash (or in addition to
cash), the Offer Price shall be deemed equal to the amount of any such cash plus
the fair market value of such non-cash consideration. In the event the Company
and the Operator are able to agree on the fair market value of any non-cash
consideration or if the consideration consists solely of cash, the Company will
provide written notice of its decision regarding the exercise of its right of
first refusal to purchase the Sale Assets (the “ROFR Response”) to the Operator
within sixty (60) days of its receipt of the Disposition Notice (the “First ROFR
Acceptance Deadline”). In the event the Company and the Operator are unable to
agree on the fair market value of any non-cash consideration prior to the First
ROFR Acceptance Deadline, the Company shall indicate its desire to determine the
fair market value of such non-cash consideration pursuant to


22

--------------------------------------------------------------------------------





the procedures outlined in the remainder of this Section 15.3 in a ROFR Response
delivered prior to the First ROFR Acceptance Deadline. If no ROFR Response is
delivered by the Company prior to the First ROFR Acceptance Deadline, then the
Company shall be deemed to have waived its right of first refusal with respect
to such Sale Asset. In the event (i) the Company's determination of the fair
market value of any non-cash consideration described in the Disposition Notice
is less than the fair market value of such consideration as determined by the
Operator in the Disposition Notice and (ii) the Company and the Operator are
unable to mutually agree upon the fair market value of such non-cash
consideration within sixty (60) days after the Company notifies the Operator of
its determination thereof, the Operator and the Company will engage a mutually
agreed upon, nationally recognized investment banking firm that is not currently
engaged in business with either of the Parties to determine the fair market
value of the non-cash consideration. In the event the Parties are unable to
agree upon an investment banking firm, each Party will select a nationally
recognized investment banking firm, and the two investment banking firms so
chosen will select a third investment banking firm to serve as the investment
banking firm for purposes of this Article 15. The investment banking firm will
determine the fair market value of the non-cash consideration within thirty (30)
days of its engagement and furnish the Company and the Operator its
determination. The fees of the investment banking firm will be split equally
between Parties. Once the investment banking firm has submitted its
determination of the fair market value of the non-cash consideration, the
Company will provide a ROFR Response to the Operator within thirty (30) days
after the investment banking firm has submitted its determination (the “Second
ROFR Acceptance Deadline” and together with the First ROFR Acceptance Deadline,
the “ROFR Acceptance Deadlines”). If no ROFR Response is delivered by the
Company prior to the Second ROFR Acceptance Deadline, then the Company shall be
deemed to have waived its right of first refusal with respect to such Sale
Asset.


(a)If the Company elects in a ROFR Response delivered prior to the First ROFR
Acceptance Deadline or Second ROFR Acceptance Deadline, as applicable, to
exercise its right of first refusal with respect to a Sale Asset, within sixty
(60) days of the delivery of the ROFR Response, such ROFR Response shall be
deemed to have been accepted by the Operator and the Operator shall thereafter
enter into a purchase and sale agreement with the Company providing for the
consummation of the Acquisition Proposal upon the terms set forth in the ROFR
Response. Unless otherwise agreed between the Company and the Operator, the
terms of the purchase and sale agreement will include the following:


(i)the Company will agree to deliver the Offer Price in cash (unless the Company
and the Operator agree that such consideration will be paid, in whole or in
part, in equity securities of the Company or of an Affiliate of the Company, an
interest-bearing promissory note or similar instrument, or any combination
thereof);


(ii)the Operator will represent that it has valid fee or leasehold title, as
applicable, to the Sale Asset that is sufficient to operate the Sale Assets in
accordance with their historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable Sale Asset, plus any other such matters as the Company may approve
(and if the Company desires to obtain any title insurance with respect to the
Sale Asset, the full cost and expense of obtaining the same (including the cost
of title examination, document duplication and policy premium) shall be borne by
the Company);


(iii)the Operator will grant to the Company the right, exercisable at the
Company's risk and expense prior to the delivery of the ROFR Response, to make
such surveys, tests and inspections of the Sale Asset as the Company may deem
desirable, so long as such surveys,


23

--------------------------------------------------------------------------------





tests or inspections are neither destructive nor invasive and do not damage the
Sale Asset or interfere with the activities of the Operator; the Company will
have the right to terminate its obligation to purchase the Sale Asset under this
Article 15 if the results of any searches under Section 15.3(b)(ii) or above
are, in the reasonable opinion of the Company, unsatisfactory;


(iv)the closing date for the purchase of the Sale Asset shall occur no later
than one hundred eighty (180) days following receipt by the Operator of the ROFR
Response pursuant to Section 15.3(a);


(v)the Operator and the Company shall use commercially reasonable efforts to do
or cause to be done all things that may be reasonably necessary or advisable to
effectuate the consummation of any transactions contemplated by this Section
15.3(b), including causing its respective Affiliates to execute, deliver and
perform all documents, notices, amendments, certificates, instruments and
consents required in connection therewith;


(vi)except to the extent modified in the Acquisition Proposal, the sale of any
Sale Assets shall be made on an “as is,” “where is” and “with all faults” basis,
and the instruments conveying such Sale Assets shall contain appropriate
disclaimers; and


(vii)neither the Operator nor the Company shall have any obligation to sell or
buy the Sale Assets if any of the consents referred to in Section 15.2 has not
been obtained.


(b)The Company and the Operator shall cooperate in good faith in obtaining all
necessary governmental and other third-party approvals, waivers and consents
required for the closing of the purchase and sale agreement described in Section
16.1(b). Any such closing shall be delayed, to the extent required, until the
third (3rd) Business Day following the expiration of any required waiting
periods under the Hart-Scott-Rodino Act; provided. however, that such delay
shall not exceed sixty (60) days following the one hundred eighty (180) days
referred to in Section 15.3(b)(v) (the “ROFR Governmental Approval Deadline”)
and, if governmental approvals and waiting periods shall not have been obtained
or expired, as the case may be, by such ROFR Governmental Approval Deadline,
then the Company shall be deemed to have waived its right of first refusal with
respect to the Sale Assets described in the Disposition Notice and thereafter
the Operator shall be free to consummate the Transfer to the Proposed
Transferee, subject to Section 15.3(d)(ii).


(c)If the Transfer to the Proposed Transferee (i) in the case of a Transfer
other than a Transfer permitted under Section 15.3(c), is not consummated in
accordance with the terms of the Acquisition Proposal within the later of (A)
one hundred eighty (180) days after the applicable ROFR Acceptance Deadline and
(B) three (3) Business Days after the satisfaction of all governmental approval
or filing requirements, if any, or (ii) in the case of a Transfer permitted
under Section 15.3(c), is not consummated within the later of (A) sixty (60)
days after the ROFR Governmental Approval Deadline and (B) three (3) Business
Days after the satisfaction of all governmental approval or filing requirements,
if any, then in each case the Acquisition Proposal shall be deemed to lapse, and
the Operator may not Transfer any of the Sale Assets described in the
Disposition Notice without complying again with the provisions of this Article
15 if and to the extent then applicable.


Article 16 Shutdown or Idling of Refinery.


Section 16.1 Shutdown or Idling of Refinery. In the event of a Permanent
Refinery Shutdown,


24

--------------------------------------------------------------------------------





the Operator shall have the right to purchase the assets identified in Exhibit D
(the “Designated Refinery Assets”) at their fair market value at the time of
sale in accordance with this Section 16.1.


(a)A “Permanent Refinery Shutdown” shall be deemed to have occurred upon the
earlier of (i) the cessation of all or substantially all commercial operation of
the Refinery with no current intent on the part of the Company to resume all or
substantially all commercial operation thereof or (ii) a change to the
Refinery's current SIC code (i.e., 4610) applicable to crude oil refining. The
Company shall exercise commercially reasonable efforts to provide the Operator
with at least sixty (60) days advance notice of a Permanent Refinery Shutdown.


(b)The Operator may at any time during the two-year period following notice of a
Permanent Refinery Shutdown exercise its purchase option pursuant to this
Article 16 (the “Refinery Asset Purchase Option”) by providing written notice (a
“Refinery Asset Option Notice”) to the Company. Promptly upon receipt of such
Refinery Asset Option Notice, the Company shall provide the Operator and its
designees with access to such information regarding the Designated Refinery
Assets as shall be reasonable and customary for the Operator to conduct
diligence in accordance with Prudent Industry Practice on assets such as the
Designated Refinery Assets. The Operator shall have a period of not less than
ninety (90) days to evaluate such information.


(c)The Operator and the Company shall, for a period of thirty (30) days
following completion of Operator's diligence in accordance with Prudent Industry
Practice, negotiate in good faith to reach agreement on the terms for a purchase
of the Designated Refinery Assets by the Operator; provided, however, that the
Parties agree that: (i) the terms (including price) of any such purchase and
sale will be on terms customary for the sale of assets of this nature and
otherwise agreeable to both the Operator and the Company; (ii) the purchase
price shall be paid at closing in cash; (iii) the Company shall not be obligated
to make any representations as to the condition of the Designated Refinery
Assets or any portion thereof; (iv) the Operator shall not be required to
purchase the real property on which the Designated Refinery Assets are located
(in which case the Operator shall be entitled to lease or be granted easements
to all or a portion of such real property);


(d) (v) the Company shall convey all operating and maintenance records
reasonably necessary for the operation of the Designated Refinery Assets; and
(vi) the Company shall convey the Designated Refinery Assets free and clear of
any charge, claim, covenant, equitable interest, equitable servitude, lien,
option, pledge security interest, right of first refusal, or other restriction
of any kind, including any restriction on use, transfer, receipt of income, or
exercise of any other attribute of ownership; provided, however, that the
Company shall receive a reasonable easement with respect to the Designated
Refinery Assets in order to access such Designated Refinery Assets in connection
with the Company or its Affiliates potential refining operations.


(e)If the Operator and the Company are unable to agree on the terms (including
price) for a sale of the Designated Refinery Assets, the Operator and the
Company shall engage a mutually agreed upon, nationally recognized investment
banking firm to determine any terms (including price) as to which the Parties
are unable to agree with respect to the sale of the Designated Refinery Assets.
In the event the Parties are unable to agree upon an investment banking firm,
each Party will select a nationally recognized investment banking firm, and the
two investment banking firms so chosen will select a third investment banking
firm to serve as the investment banking firm for purposes of this Section 16.1.
The investment banking firm shall: (i) base the terms of purchase and sale on
those that are reasonable and customary for the sale of industrial assets such
as the Designated Refinery Assets,


25

--------------------------------------------------------------------------------





subject to the provisions of this Section 16.1; (ii) determine the fair market
value of the Designated Refinery Assets based on their then-current operations;
and (iii) consider the age, condition, maintenance history, replacement cost,
ongoing operating costs, regulatory enforcement actions or fines in effect and
other factors the investment banking firm considers relevant to fair market
value.


(f)All fees of the investment banking firm incurred in connection with the
Refinery Asset Purchase Option will be split equally between the Operator and
the Company.


(g)Once the investment banking firm resolves all terms of the sale regarding the
Refinery Asset Purchase Option that the Parties are unable to agree upon, the
Operator will have the right, but not the obligation, for a period of ninety
(90) days from the investment banking firm's resolution (such period, the
“Refinery Asset Option Period”) to purchase the Designated Refinery Assets on
terms (including price) agreed to by the Parties (as supplemented by any terms
determined by the investment banking firm). The Operator shall notify the
Company, in writing delivered during the Refinery Asset Option Period, of its
intention to purchase the Designated Refinery Assets. Failure to provide such
notice within the Refinery Asset Option Period shall be deemed to constitute a
decision by the Operator not to exercise its Refinery Asset Purchase Option.


(h)If the Operator notifies the Company in writing during the Refinery Asset
Option Period of its intention to exercise its Refinery Asset Purchase Option,
both Parties shall be obligated to enter into an agreement incorporating the
terms (including price) either agreed to by the Parties or determined by the
investment banking firm. If the Operator fails to execute and deliver such an
agreement within sixty (60) days of expiration of the Refinery Asset Option
Period, the Operator's Refinery Asset Purchase Option shall be deemed to have
lapsed.


(i)Notwithstanding any other provision of this section, Operator acknowledges
that certain of the Designated Refinery Assets have also been listed for the
same purposes in the Double Loop Agreement If Operator is no longer a party to
both this Agreement and the Double Loop Agreement, then Operator acknowledges
that Company will not be able to convey all the Designated Refinery Assets under
both this Agreement and the Double Loop Agreement. Operator will provide notice
to any assignee or successor of the Double Loop Agreement of the provisions of
this Section 16, and Operator and any such assignee agree to reasonably
cooperate with one another, at no additional cost or expense to Company, to
arrange mutually acceptable terms for the conveyance and use of the Designated
Refinery Assets by both Operator and any such assignee.


Article 17    Event of Default: Remedies Upon Event of Default.


Section 17.1 Event of Default. Notwithstanding any other provision of this
Agreement, but subject to Article 26, the occurrence of any of the following
shall constitute an “Event of Default”:


(a)any Party fails to make payment when due (i) under Article 3 within five (5)
Business Days after a written demand therefor or (ii) under any other provision
hereof within seven (7) Business Days;


(b)other than a default described in Sections 17.l(a) or 17.l(c), if the Company
or the Operator fails to perform any material obligation or covenant to the
other under this Agreement, which is not cured to the reasonable satisfaction of
any other Party within fifteen (15) Business Days after the date that such Party
receives written notice that such obligation or covenant has not been performed;


26

--------------------------------------------------------------------------------







(c)any Party breaches any representation or warranty made by such Party
hereunder, or such warranty or representation proves to have been incorrect or
misleading in any material respect when made; provided, however, that if such
breach is curable, such breach is not cured to the reasonable satisfaction of
the other Party within fifteen (15) Business Days after the date that such Party
receives notice that corrective action is needed;


(d)any Party files a petition or otherwise commences or authorizes the
commencement of a proceeding or case under any bankruptcy, reorganization or
similar law for the protection of creditors, or have any such petition filed or
proceeding commenced against it and such proceeding is not dismissed for sixty
(60) days; and


(e)the Operator sells or permits the creation of, or suffers to exist any
security interest, lien, encumbrance, charge or other claim of any nature (other
than Permitted Liens or liens or liens that existed with respect to such Product
prior to the throughput by the Company or the Company Designee hereunder) with
respect to any of the Products.


Section 17.2 Termination in the Event of Default. Except as set forth in Section
17.1(d), without limiting any other provision of this Agreement, if an Event of
Default with respect to the Company or the Operator (such defaulting Party, the
“Defaulting Party”) has occurred and is continuing, the Non-Defaulting Party
shall have the right, immediately and at any time(s) thereafter, to terminate
this Agreement upon written notice to the Defaulting Party.


Section 17.3 Other Remedies. Without limiting any other rights or remedies
hereunder, if an Event of Default occurs and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (a) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement, (b) reclaim and repossess any and all of its Products held at the
Terminal or elsewhere on the Operator's premises, and (c) otherwise arrange for
the disposition of any of its Products in such manner as it elects.


Section 17.4 Set Off. If an Event of Default occurs, the Non-Defaulting Party
may, without limitation on its rights under this Article 17, set off amounts
which the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other agreement or contract or
otherwise and whether or not then due). Any net amount due hereunder shall be
payable by the Party owing such amount within one (1) Business Day of
termination.


Section 17.5 No Preclusion of Rights. The Non-Defaulting Party's rights under
this Section 17.5 shall be in addition to, and not in limitation of, any other
rights which the Non-Defaulting Party may have (whether by agreement, operation
of law or otherwise), including any rights of recoupment, setoff, combination of
accounts, as a secured party or under any other credit support. The Defaulting
Party shall indemnify and hold the Non-Defaulting Party harmless from all costs
and expenses, including reasonable attorney fees, incurred in the exercise of
any remedies hereunder.


Article 18 Indemnification.


Section 18.1 Indemnification by Operator. The Operator shall defend, indemnify
and hold harmless the Company, the Company Designee, their respective
Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns


27

--------------------------------------------------------------------------------





(collectively, the “Company lndemnitees”) from and against any Liabilities
directly or indirectly arising out of (a) any breach by the Operator of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of the Operator made herein or in connection herewith
proving to be false or misleading, (b) any failure by the Operator, its
Affiliates or any of their respective employees, representatives, agents or
contractors to comply with or observe any Applicable Law, or (c) injury,
disease, or death of any Person or damage to or loss of any property, fine or
penalty, any of which is caused by the Operator, its Affiliates or any of their
respective employees, representatives, agents or contractors in the exercise of
any of the rights granted hereunder or the handling or transportation of any
Products hereunder, except to the extent of the Company's obligations under
Section 18.2 below, and except to the extent that such injury, disease, death,
or damage to or loss of property, fine or penalty was caused by the gross or
sole negligence or willful misconduct on the part of the Company Indemnitees,
their Affiliates or any of their respective employees, representatives, agents
or contractors. Notwithstanding the foregoing, the Operator's liability to the
Company Indemnitees pursuant to this Section 18.1 shall be net of any insurance
proceeds actually received by the Company Indemnitees or any of their respective
Affiliates from any third party with respect to or on account of the damage or
injury which is the subject of the indemnification claim. The Company agrees
that it shall, and shall cause the other Company Indemnitees to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Company Indemnitees are entitled with respect to or
on account of any such damage or injury, (ii) notify the Operator of all
potential claims against any third party for any such insurance proceeds, and
(iii) keep the Operator fully informed of the efforts of the Company Indemnitees
in pursuing collection of such insurance proceeds.


Section 18.2 Indemnification by Company. The Company shall defend, indemnify and
hold harmless the Operator, its Affiliates, and their respective directors,
officers, employees, representatives, agents, contractors, successors and
permitted assigns (collectively, the “Operator lndemnitees”) from and against
any Liabilities directly or indirectly arising out of (a) any breach by the
Company of any covenant or agreement contained herein or made in connection
herewith or any representation or warranty of the Company made herein or in
connection herewith proving to be false or misleading, (b) any personal injury
incurred by any representative of the Company or the Company Designee (including
any Supplier Inspector or Company Inspector) while on the Operator's property,
(c) any failure by the Company, the Company Designee, their respective
Affiliates or any of their respective employees, representatives (including any
Supplier Inspector or Company Inspector), agents or contractors to comply with
or observe any Applicable Law, or (d) injury, disease, or death of any Person or
damage to or loss of any property, fine or penalty, any of which is caused by
the Company, the Company Designee, their respective Affiliates or any of their
respective employees, representatives (including any Supplier Inspector or
Company Inspector), agents or contractors in the exercise of any of the rights
granted hereunder or the refining or storage of any Products hereunder, except
to the extent of the Operator's obligations under Section 18.1 above, and except
to the extent that such injury, disease, death, or damage to or loss of
property, fine or penalty was caused by the gross or sole negligence or willful
misconduct on the part of the Operator Indemnitees, their Affiliates or any of
their respective employees, representatives, agents or contractors.
Notwithstanding the foregoing, the Company's liability to the Operator
Indemnitees pursuant to this Section 18.2 shall be net of any insurance proceeds
actually received by the Operator Indemnitees or any of their respective
Affiliates from any third party with respect to or on account of the damage or
injury which is the subject of the indemnification claim. The Operator agrees
that it shall, and shall cause the other Operator Indemnitees to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Operator Indemnitees are entitled with respect to
or on account of any such damage


28

--------------------------------------------------------------------------------





or injury, (ii) notify the Company of all potential claims against any third
party for any such insurance proceeds, and (iii) keep the Company fully informed
of the efforts of the Operator Indemnitees in pursuing collection of such
insurance proceeds.


Section 18.3 EXPRESS REMEDY. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES.


Article 19 Limitation on Damages.


Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party's affiliated
Persons for any consequential, punitive, special, incidental or exemplary
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or its affiliated Persons that arise
out of or relate to this Agreement, regardless of whether any such claim arises
under or results from contract, tort, or strict liability; provided, however,
that the foregoing limitation is not intended and shall not affect Special
Damages in connection with any third-party claim or imposed in favor of
unaffiliated Persons that are not Parties to this Agreement; provided, further,
that to the extent an indemnitor hereunder receives insurance proceeds with
respect to Special Damages that would be indemnified hereunder if not for this
Article 19, such indemnitor shall be liable up to the amount of such insurance
proceeds (net any deductible and premiums paid with respect thereto).


Article 20    Confidentiality.


Section 20.1 Obligations. Each Party shall use commercially reasonable efforts
to retain the other Party's Confidential Information in confidence and not
disclose the same to any third party (other than a Company Designee, provided
the Company Designee has agreed to adhere to this Article 20, or any Receiving
Party Personnel) nor use the same, except as authorized by the disclosing Party
in writing or as expressly permitted in this Section 20.1. Each Party further
agrees to take the same care with the other Party's Confidential Information as
it does with its own, but in no event less than a reasonable degree of care.


Section 20.2 Required Disclosure. Notwithstanding Section 20.1 above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party's Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party's Confidential
Information that it is required to disclose and shall reasonably cooperate with
the disclosing Party (at the disclosing Party's cost) in allowing the disclosing
Party to obtain such protective order or other relief.


29

--------------------------------------------------------------------------------







Section 20.3 Return and Destruction of Information. Upon written request by the
disclosing Party, all of the disclosing Party's Confidential Information in
whatever form shall be returned to the disclosing Party upon termination of this
Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party's legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such Party's customary
procedures and policies; provided, however, that notwithstanding any termination
or expiration of this Agreement, any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 20.3, and such archived or back-up Confidential
Information shall not be accessed except as required by Applicable Law for so
long as such Confidential Information is retained.


Section 20.4 Receiving Party Personnel. The receiving Party will limit access to
the Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provisions of this Agreement, and will be required
to abide by the terms thereof. Any third-party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.


Section 20.5 Survival. The obligation of confidentiality under this Article 20
shall survive the termination of this Agreement for a period of two (2) years.


Article 21 Choice of Law.


This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
Subject to Article 26, the Parties agree to the venue and jurisdiction of the
federal or state courts located in the State of Delaware for the adjudication of
all disputes arising out of this Agreement.


Article 22 Assignment.


Section 22.1 Assignment by the Company. Except as set forth in this Article 22,
the Company shall not assign its rights or obligations hereunder without the
Operator's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (a) the Company may
assign this Agreement without the Operator's consent in connection with a sale
by the Company of its inventory of Products, or all or substantially all of the
Refinery, including by merger, equity sale, asset sale or otherwise, so long as
the transferee: (1) agrees to assume all of the Company's obligations under this
Agreement; and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by the Company in its
reasonable


30

--------------------------------------------------------------------------------





judgment; and (b) the Company shall be permitted to make a collateral assignment
of this Agreement solely to secure financing for itself or any of its
Affiliates.


Section 22.2    Company Designee.


(a)Without the Operator's consent, the Company shall be permitted to assign the
Company's rights to use, hold the Products in, and transport the Products
through, the Terminal pursuant to this Agreement, to the Company Designee.


(b)The Company shall act as the Company Designee's counterparty for all purposes
of this Agreement, and the Operator shall be entitled to follow the Company's
instructions with respect to all of the Company Designee's Products that are
transported or handled by the Operator pursuant to this Agreement unless and
until the Operator is notified by the Company Designee in writing that the
Company is no longer authorized to act as the Company Designee's counterparty,
in which case the Operator shall thereafter follow the instructions of the
Company Designee (or such other agent as the Company Designee may appoint) with
respect to all the Company Designee's Products that are transported or handled
by the Operator pursuant to this Agreement. The Company shall be responsible for
all the Company Designee's payments to the Operator hereunder; provided,
however, that the Operator shall accept payment in connection with this
Agreement directly from any Company Designee and apply such payments against
amounts owed by the Company hereunder. All volumes throughput by the Company
Designee will be taken into account in the determination of whether the Company
has satisfied its Minimum Throughput Commitment. During any time that this
Agreement is assigned to the Company Designee, all provisions of this Agreement,
as amended or adjusted by this Article 22, shall be in full force and effect
with respect to the Company Designee and the Company Designee's Products as if
the Company Designee were Party hereto in place of the Company.


Section 22.3 Assignment by the Operator. The Operator shall not assign its
rights or obligations under this Agreement without the prior written consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that (a) subject to Article 15 hereof and Article VI
of the Omnibus Agreement, the Operator may assign this Agreement without such
consent in connection with a sale by the Operator of all or substantially all of
the Terminal, including by merger, equity sale, asset sale or otherwise, so long
as the transferee: (i) agrees to assume all of the Operator's obligations under
this Agreement; (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by the Operator in
its reasonable judgment; and (iii) is not a competitor of the Company, as
determined by the Company in good faith; and (b) the Operator shall be permitted
to make a collateral assignment of this Agreement solely to secure financing for
the Operator and its Affiliates.


Section 22.4 Terms of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.


Section 22.5 Change of Control. The Parties' obligations hereunder shall not
terminate in connection with a Change of Control; provided, however, that in the
case of a Change of Control, the Company shall have the option to extend the
Term as provided in Section 2.1, without regard to the notice period provided in
the fourth sentence of Section 2.1.


31

--------------------------------------------------------------------------------







Article 23 Notices.


All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally recognized
overnight express mail service such as Federal Express or UPS, one (1) Business
Day after deposit therewith prepaid; or (d) if by email, one (1) Business Day
after delivery with receipt confirmed. All notices will be addressed to the
Parties at the respective addresses as follows:


If to the Company:


PBF Holding Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Erik Young, Chief Financial Officer
Telecopy No: (973) 455-7500
Email: erik.young@pbfenergy.com


with a copy, which shall not constitute notice, to:


PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Trecia Canty, General Counsel
Telecopy No: (973) 455-7500
Email: trecia.canty@pbfenergy.com


If to the Operator:


Delaware City Terminaling Company LLC,
c/o PBF Logistics GP LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Jim Fedena, Senior VP, Logistics
Telecopy No: (973) 455-7500
Email: jim.fedena@pbfenergy.com


with a copy, which shall not constitute notice, to:


PBF Logistics GP LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Matthew Lucey, Executive Vice President
Telecopy No: (973) 455-7500
Email: matt.lucey@pbfenergy.com


32

--------------------------------------------------------------------------------







or to such other address or to such other person as either Party will have last
designated by notice to the other Party.


Article 24    No Waiver; Cumulative Remedies.


Section 24.1 No Waivers. The failure of a Party hereunder to assert a right or
enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision of, or
Event of Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.


Section 24.2 Cumulative Remedies. Each and every right granted to the Parties
under this Agreement or allowed it by law or equity, shall be cumulative and may
be exercised from time to time in accordance with the terms thereof and
Applicable Law.


Article 25 Nature of Transaction and, Relationship of Parties.


Section 25.1 Independent Contractor. This Agreement shall not be construed as
creating a partnership, association or joint venture among the Parties. It is
understood that the Operator is an independent contractor with complete charge
of its employees and agents in the performance of its duties hereunder, and
nothing herein shall be construed to make the Operator, or any employee or agent
of the Operator, an agent or employee of the Company.


Section 25.2 No Agency. No Party shall have the right or authority to negotiate,
conclude or execute any contract or legal document with any third person in the
name of the other Party; to assume, create, or incur any liability of any kind,
express or implied, against or in the name of any of the other Party; or to
otherwise act as the representative of the other Party, unless expressly
authorized in writing by the other Party.


Article 26 Arbitration Provision.


Any and all Arbitrable Disputes (except to the extent injunctive relief is
sought) shall be resolved through the use of binding arbitration using, in the
case of an Arbitrable Dispute involving a dispute of an amount equal to or
greater than $1,000,000 or non-monetary relief, three arbitrators, and in the
case of an Arbitrable Dispute involving a dispute of an amount less
than$1,000,000, one arbitrator, in each case in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, as supplemented to
the extent necessary to determine any procedural appeal questions by the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Article 26 and the Commercial Arbitration Rules or
the Federal Arbitration Act, the terms of this Article 26 will control the
rights and obligations of the Parties. Arbitration must be initiated within the
time limits set forth in this Agreement; or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a Party (“Claimant”) serving
written notice on the other Party (“Respondent”) that Claimant elects to refer
the Arbitrable Dispute to binding arbitration. Claimant's notice initiating
binding arbitration must identify the arbitrator Claimant has appointed.
Respondent shall respond to Claimant within thirty (30)


33

--------------------------------------------------------------------------------





days after receipt of Claimant's notice, identifying the arbitrator Respondent
has appointed. If Respondent fails for any reason to name an arbitrator within
the 30-day period, Claimant shall petition the American Arbitration Association
for appointment of an arbitrator for Respondent's account. The two arbitrators
so chosen shall select a third arbitrator within thirty (30) days after the
second arbitrator has been appointed, and, in the of an Arbitrable Dispute
involving a dispute of an amount less than $1,000,000, such third arbitrator
shall act as the sole arbitrator, and the sole role of the first two arbitrators
shall be to appoint such third arbitrator. Claimant will pay the compensation
and expenses of the arbitrator named by or for it, and Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. Claimant and Respondent will each pay one-half of the compensation
and expenses of the third arbitrator. All arbitrators must (a) be neutral
parties who have never been officers, directors or employees of the Operator,
the Company or any of their Affiliates and (b) have not less than seven (7)
years' experience in the energy industry. The hearing will be conducted in the
State of Delaware or the Philadelphia Metropolitan area and commence within
thirty (30) days after the selection of the third arbitrator. The Company, the
Operator and the arbitrators shall proceed diligently and in good faith in order
that the award may be made as promptly as possible. Except as provided in the
Federal Arbitration Act, the decision of the arbitrators will be binding on and
non-appealable by the Parties hereto. The arbitrators shall have no right to
grant or award Special Damages. Notwithstanding anything herein the contrary,
the Company may not dispute any amounts with respect to an invoice delivered in
accordance with Section 3.8 that the Company has not objected to within one
hundred twenty (120) days of receipt thereof. No Event of Default shall occur if
the subject matter underlying such potential Event of Default is the subject
matter of any dispute that is pending resolution or arbitration under this
Article 26 until such time that such dispute is resolved in accordance with this
Article 26.


Article 27 General.


Section 27.1 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be valid and effective under Applicable
Law, but if any provision of this Agreement or the application of any such
provision to any person or circumstance will be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof, and the Parties will negotiate in good faith with a view to substitute
for such provision a suitable and equitable solution in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid,
illegal or unenforceable provision.


Section 27.2 Entire Agreement. This Agreement, the Operation and Management
Services and Secondment Agreement and the Omnibus Agreement together constitute
the entire agreement among the Parties pertaining to the subject matter hereof
and supersede all prior agreements and understandings of the Parties in
connection therewith. No promise, representation or inducement has been made by
any of the Parties concerning the subject matter of this Agreement and none of
the Parties shall be bound by or liable for any alleged representation, promise
or inducement not so set forth.


Section 27.3 Time is of the Essence. Time is of the essence with respect to all
aspects of each Party's performance of any obligations under this Agreement.


Section 27.4 No Third-Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted


34

--------------------------------------------------------------------------------





assignee of a Party; provided, however, that upon written request from the
Company, this Agreement will be amended by the Parties to make any Company
Designee or lender or intermediator of the Company or any Company Designee a
third-party beneficiary hereof.


Section 27.5 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.


Section 27.6 Survival. All audit rights, payment, confidentiality and
indemnification obligations and obligations under this Agreement shall survive
the expiration or termination of this Agreement in accordance with their terms.
Section 27.7 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.


[Remainder of Page Intentionally Left Blank]




35

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first set forth above.
COMPANY:


PBF HOLDING COMPANY LLC


By:    /s/ Thomas O’Connor
Name:    Thomas O’Connor
Title:    Senior Vice President, Commercial




OPERATOR:


DELAWARE CITY TERMINALING COMPANY LLC


By:    /s/ Matthew Lucey
Name:    Matthew Lucey
Title:    Executive Vice President


































SIGNATURE PAGE TO AMENDED AND RESTATED WEST LADDER RAIL TERMINALING AGREEMENT




--------------------------------------------------------------------------------






Exhibit A


Ancillary Services Fees


 
Service
Fee or Specification
1.
Metering
To be agreed upon, if applicable, during the Term.
2.
Laboratory tests or specific railcar sampling
To be agreed upon, if applicable, during the Term.
3.
Specified Ancillary Unloading Costs
Pass-through of actual costs.



If any additional Ancillary Services are requested by the Company and are to be
provided by the Operator in accordance with the Agreement, the Parties shall
mutually agree upon the appropriate rates to be charged for such services.




EXHIBIT A


A-1

--------------------------------------------------------------------------------






Exhibit B


Product




Product: Crude Oil


Product Specifications:
API 10-45
H2S < 500 ppm per test method 5705
TVP < 11.0 psi
Pour Point > 0 degf




EXHIBIT B


B-1

--------------------------------------------------------------------------------






Exhibit C


Nomination and Scheduling; Railcar Specifications


Nominations and Scheduling.
The Terminal is a shared-use facility and has limited capacity at any one time
to take delivery of crude oil by railcars. Accordingly, the Company will use
commercially reasonable efforts to deliver crude oil on a ratable basis and to
coordinate with the Operator the arrival of unit trains for unloading, and the
Operator will require the other users to do the same. The Company will
coordinate with the Operator and keep the Operator apprised of the arrival of
unit trains delivering the Company's crude oil to the Terminal. The Company will
keep the Operator apprised of volumes of crude oil that the Company nominates
for transportation and delivery to the Terminal by rail.


The Company will provide the Operator, by email or facsimile, or by other means
mutually agreed by the Operator and the Company from time to time, no later than
the fifteenth (15th) day of each calendar month throughout the Term, a good
faith monthly nomination (a “Nomination”) of (i) the volume of crude oil that
the Company projects it will deliver to the Terminal by rail during the
following calendar month (to be delivered to the Terminal on a ratable basis
throughout the month), (ii) the dates and times when the Company projects each
unit train will arrive at the Terminal during the month (which must be on a
ratable basis throughout such month), and the number and type of railcars of
each unit train. All nominations for delivery of crude oil to the Terminal must
be accompanied by a corresponding and reasonable tank availability schedule for
prompt transfer of such crude oil into storage tanks.


The Company will provide to the Operator each Wednesday throughout the Term an
updated forecast for the following week with respect to the Company's
then-current Nomination.
Railcar Specifications.


All tank cars delivered to the Terminal must meet CPC-1232 and manufactured
after October 2011. The following form is required to be submitted to determine
acceptance of the tank car for receipt at the Terminal. Railcar variations that
are outside of these specifications must be approved by the Operator in advance
of arrival of the unit train and, if accepted by the Operator, may require the
Operator to break the unit train at additional points at the Company's sole cost
and expense.


Rail Cars


GP30 Non-Insulated Tanks
Tank must conform with Specification D0T111A100W1 and be stenciled as such 286K,
263K






--------------------------------------------------------------------------------






Exhibit D


Designated Refinery Assets


•
20” crude line and 4” steam line from WLR pumps to crude tank manifold at Crude
Tk-8

•
Crude storage tanks 7/8/11/12

•
Power from local DP&L high voltage line @ 1800kW

•
Steam 175psig @ 75mlbs/hr from package boiler (can use existing rental boiler
fed with natural gas)

•
Single instrument air compressor rated at 350scfm and 85 psig

•
Vent system - will need to install small natural gas fired incinerator

•
Fire water - need new dedicated line from United

•
Storm water runoff - should be able to use existing swales/ditches

•
P-1A pump at crude tank farm

•
P-1A line, 30” crude line and 6 oil line to access Piers 2 and 3

•
Hoses for Piers 2&3, MVR and natural gas to MVR







--------------------------------------------------------------------------------






Exhibit E


Rail Spur Parcel


See .PDF attachment “Exhibit E - Rail Spur Parcel”




EXHIBIT E


E-1